   BRIAN M. BOYNTON
 1 Acting Assistant Attorney General
 2 U.S.  Department of Justice
   Civil Division
 3 TIMOTHY
   Director
               M. BELSAN

 4 Office of Immigration Litigation
   Enforcement Section
 5 ANTHONY D. BIANCO
   Deputy Director
 6 HANS H. CHEN
   Trial Attorney
 7     P.O. Box 868
       Washington, D.C. 20044
 8     Telephone: (202) 305-0190
       Facsimile: (202) 305-7000
 9
   Attorneys for Defendants-Respondents
10
11                        UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF CALIFORNIA
12 SEANLIM YITH and SEAK LEANG YITH, ) No. 1:14-cv-01875-NONE-SKO
13                                             )
                Plaintiffs,                    ) JOINT STIPULATION TO
14                                             ) MODIFY PRETRIAL ORDER
   v.                                          ) [DKT. 140]
15                                             )
   ALEJANDRO MAYORKAS, in his                  )
16 Capacity as Secretary of Homeland Security, )
   et al.,                                     )
17                                             )
                Defendants.                    )
18
19
20         Pursuant to Local Rule 143, Plaintiffs Seanlim Yith and Seak Leang Yith

21 (“Plaintiffs”) and Defendants Alejandro Mayorkas, et al. (“Defendants,” and with
22 Plaintiffs, the “Parties”), by and through their respective undersigned counsel,
23 stipulate and agree as follows:
24        1.    On April 13, 2021, the Court entered a Pretrial Order in this action, Dkt.

25 140 (“Pretrial Order”).
26
27
28
 1         2.     The parties stipulate to an order amending Attachment B to the Pretrial
 2   Order so that “Michael La, USCIS Records Custodian” is substituted for “Joe Long,
 3   USCIS Records Custodian” as a potential trial witness.
 4
 5   Dated: June 8, 2021                          Respectfully submitted,
 6   /s/ Bruce Leichty (with consent)             BRIAN BOYNTON
 7   BRUCE LEICHTY                                Acting Assistant Attorney General
     Bruce Leichty, A Professional                U.S. Department of Justice
 8
     Corporation                                  Civil Division
 9
     Attorney for Plaintiffs                      TIMOTHY M. BELSAN
10                                                Director
11                                                Office of Immigration Litigation
12                                                Enforcement Section

13                                                ANTHONY D. BIANCO
14                                                Assistant Director
15                                                /s/ Hans H. Chen
16                                                HANS H. CHEN
                                                  Trial Attorney
17
                                                  P.O. Box 868
18                                                Washington, DC 20044
19                                                Telephone: (202) 305-0190
                                                  Facsimile: (202) 305-7000
20
21                                                Attorneys for Defendants
22
23
24
25
26
27
28




                                              2
                                                ORDER
 1
            The foregoing stipulation is approved.
 2
            IT IS ORDERED that Attachment B to the Pretrial Order is amended to substitute “Michael
 3
     La, USCIS Records Custodian” for “Joe Long, USCIS Records Custodian” as a potential trial
 4
     witness.
 5
 6
     IT IS SO ORDERED.
 7
        Dated:    June 8, 2021
 8                                                   UNITED STATES DISTRICT JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
